         Case 5:21-cv-00147-OLG Document 11 Filed 04/13/21 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


TERRISA DRAKE,                                   §
                                                 §
                  Plaintiff,                     §                SA-21-CV-00147-OLG
                                                 §
vs.                                              §
                                                 §
COLLECTECH DIVERSIFIED, INC.,                    §
LUBBOCK POWER & LIGHT,                           §
                                                 §
                  Defendants.                    §

                          REPORT AND RECOMMENDATION
                       OF UNITED STATES MAGISTRATE JUDGE

To the Honorable Chief United States District Judge Orlando L. Garcia:

       This Report and Recommendation concerns the above-styled cause of action.               All

dispositive pretrial matters in this case were referred to the undersigned for disposition pursuant

to Western District of Texas Local Rule CV-72 and Appendix C [#9]. The undersigned has

authority to enter this recommendation pursuant to 28 U.S.C. § 636(b)(1)(B). For the reasons set

forth below, it is recommended that this case be dismissed for want of prosecution.

                                  I. Background and Analysis

       Plaintiff Terrisa Drake, proceeding pro se, filed this action on January 20, 2021, in state

court against Collectech Diversified, Inc. and Lubbock Power and Light, disputing a debt.

(Small Claims Citation [#1] at 8.) Defendant Collectech Diversified removed the case to this

Court on February 15, 2021, invoking this Court’s federal question jurisdiction due to the

presence of a federal claim under the Fair Debt Collection Practices Act and Fair Credit

Reporting Act. (Notice of Removal [#1] at 1.)

       Both Defendants filed Answers, and Defendant Lubbock Power and Light promptly

moved for judgment on the pleadings following removal, arguing Plaintiff failed to allege she is

                                                1
          Case 5:21-cv-00147-OLG Document 11 Filed 04/13/21 Page 2 of 3




a consumer or that Lubbock Power and Light is a debt collector subject to the Fair Debt

Collection Practices Act. (Motion [#8].) In response to the motion, the Court ordered Plaintiff

to file an amended pleading that satisfies the Rule 8 of the Federal Rules of Civil Procedure and

that attempts to cure the deficiencies identified in Lubbock Power and Light’s motion on or

before April 8, 2021. To date, Plaintiff has not filed the ordered amended pleading.

       A district court may dismiss an action for failure to prosecute or to comply with any order

of the court. McCullough v. Lynaugh, 835 F.2d 1126, 1127 (5th Cir.1988) (per curiam); Fed. R.

Civ. P. 41(b). In light of Plaintiff’s failure to respond to the Court’s Order to file an amended

pleading that satisfies the requirements of Rule 8 and addresses the deficiencies identified in the

pending motion for judgment on the pleadings, the Court will recommend that Plaintiff’s claims

be dismissed for want of prosecution pursuant to Rule 41(b) of the Federal Rules of Civil

Procedure.

                                  II. Conclusion and Recommendation

       Having considered the record in this case, the undersigned recommends that this case be

DISMISSED FOR WANT OF PROSECUTION.

              III. Instructions for Service and Notice of Right to Object/Appeal

       The United States District Clerk shall serve a copy of this report and recommendation on

all parties by either (1) electronic transmittal to all parties represented by attorneys registered as

a “filing user” with the clerk of court, or (2) by mailing a copy to those not registered by certified

mail, return receipt requested. Written objections to this report and recommendation must be

filed within fourteen (14) days after being served with a copy of same, unless this time period is

modified by the district court. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b). The party shall file

the objections with the Clerk of Court and serve the objections on all other parties. A party filing



                                                  2
         Case 5:21-cv-00147-OLG Document 11 Filed 04/13/21 Page 3 of 3




objections must specifically identify those findings, conclusions or recommendations to which

objections are being made and the basis for such objections; the district court need not consider

frivolous, conclusive or general objections. A party’s failure to file written objections to the

proposed findings, conclusions and recommendations contained in this report shall bar the party

from a de novo determination by the district court. Thomas v. Arn, 474 U.S. 140, 149–52 (1985);

Acuña v. Brown & Root, Inc., 200 F.3d 335, 340 (5th Cir. 2000). Additionally, failure to file

timely written objections to the proposed findings, conclusions and recommendations contained

in this report and recommendation shall bar the aggrieved party, except upon grounds of plain

error, from attacking on appeal the un-objected-to proposed factual findings and legal

conclusions accepted by the district court. Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415,

1428–29 (5th Cir. 1996) (en banc).

       SIGNED this 13th day of April, 2021.




                                     ELIZABETH S. ("BETSY") CHESTNEY
                                     UNITED STATES MAGISTRATE JUDGE




                                               3
